Opinion of the Court by
Turner, Commissioner—
Affirming.
This is a companion case to that of Rural Credit Subscribers’ Association, et al. v. Jett, et al., 205 Ky. *304604, and is one of the six or more identical actions referred to in that opinion as' having been filed on the same day by the same plaintiffs against the same defendants in several of the different circuit courts of this state.
The allegations in this action are identical with the allegations in the Jett case, and attorneys representing the defendant made and entered, in all essential respects, the same motions and raised the same questions that were considered by this court in that case. The only difference is that in the Jett case the plaintiffs declining to make the election which the lower court required them to make, their petition was dismissed; whereas in this case they made the election required of them and elected to prosecute a single cause of action by one of the plaintiffs, and all of the other plaintiffs have appealed.
The questions, however, are in all respects the same; in fact the appellants,.represented by the same counsel in this case, have merely filed copies of their brief in the Jett case, and make identically the same questions and present identically the same arguments.
It results, therefore, that this judgment must be affirmed on the authority of that opinion.
It is so ordered.